Citation Nr: 1705172	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as the result of service connected disability (TDIU) on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA RO.  Jurisdiction over this issue has since been transferred to the VA RO in Anchorage, Alaska.  

This appeal has previously been before the Board, most recently in May 2016, when it remanded the case in order for the Director of the Compensation and Pension Service to consider in the first instance the issue of entitlement to a TDIU on an extraschedular basis.  In July 2016, the Acting Director of the Compensation and Pension Service (Acting Director) issued the requested opinion.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was been provided with all appropriate notification in January 2012, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment records have been obtained, to the extent available.  

The Veteran received examinations that elicited information relevant to his claim in March 2009, December 2012, and March 2013.  The examination reports indicate that the examiners conducted appropriate evaluations and rendered appropriate findings consistent with the evidence of record.  The Board concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

In May 2009, the Veteran withdrew his request for a hearing before the Board, and he has not requested that the Board reschedule such hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Employment may be marginal even when the Veteran's earned income exceeds the poverty threshold if the Veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a) (2016).

The determination as to whether a TDIU is appropriate is not based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In this case, the Veteran is in receipt of a 10 percent rating for a right toe disability, a 10 percent rating for a left toe disability, and a 10 percent rating for a back disability, resulting in a combined 30 percent disability rating.  When, as here, these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Turning to the facts in this case, by way of history, the evidence shows that the Veteran completed high school and one year of college.  In April 2006, the Veteran filed the underlying claim for an increased rating that VA has construed as a claim of entitlement to a TDIU.  In August 2006, the Veteran reported that he last worked in 1997 as a car salesman.  In March 2009, an examiner noted that the Veteran's usual occupation was as a car salesman and in food service work.  The Veteran reported that he had been unemployed for two to five years for "medical reasons".  

In July 2012, the Veteran indicated that his service-connected back disability and right hand disability  prevented him from securing or following a substantially gainful occupation.  The Board notes that the Veteran's right hand disability is not service-connected, and the Board will therefore not consider it in the determination of whether a Veteran is entitled to a TDIU.  The Veteran further stated that he worked in street construction in July 2008, he then worked in a kitchen from March 2009 to October 2009, and he last worked from November 2009 to May 2010 as a dishwasher and line worker in a restaurant.  The Veteran indicated that he tried to obtain janitorial work in August 2011.  

In December 2012, an examiner indicated that the Veteran's non-service connected issue of substance abuse would impact his ability to work, creating challenges in terms of job clearance and retention.  The examiner further found that the Veteran's left hallux valgus disability would not prevent the Veteran from obtaining physical or sedentary employment.  As a rationale for this opinion, the examiner noted that the Veteran's left foot disability was successfully treated in 1986, and it minimally impacted his ability to perform physical labor duties such as walking, standing, lifting, carrying, pushing, pulling, shoveling, squatting, bending, or stooping.  The Veteran's right hallux valgus and back disabilities would prevent the Veteran from obtaining physical employment, but they would not prevent the Veteran from obtaining sedentary employment.  As a rationale for this opinion, the examiner indicated that the Veteran had a limited ability to stand and walk because of pain in the right foot and lack of movement in the right great toe.  Regardless, the Veteran would be able to perform most aspects of sedentary labor duties such as answering a phone, typing, doing computer work, filing, or greeting customers.  The examiner further noted that the Veteran currently performed these activities at VA's domiciliary care facility.  

In March 2013, an examiner found that the Veteran's back disability would impact the Veteran's ability to perform physical labor duties such as walking, standing, lifting, carrying, pushing, pulling, shoveling, squatting, bending, or stooping.  The examiner found that the Veteran would be able to perform all aspects of sedentary labor.  In July 2013, the Veteran reported that he last worked at a cannery for six months in 2009.  Before that, the Veteran stated that he worked in a lumber yard, drove a school bus, and worked in a cafeteria.  A July 2013 vocational services note indicated that the Veteran was capable of, but was not interested in, competitive employment.  In a separate July 2013 record, the Veteran was uninterested in employment because he was starting school in August 2013.  In September 2013, while the Veteran was unemployed and not looking for work, the Veteran was attending school in the field of culinary arts.  

Pursuant to the Board's May 2016 Remand, in July 2016, the Acting Director opined that the evidence of record did not support a TDIU on an extraschedular basis.  As a rationale for this opinion, the Acting Director noted that the Veteran himself, in July 2012, associated his inability to secure and follow substantially gainful employment on his service-connected back disability in particular, and the Veteran stated that his last employment was as a dishwasher and laborer.  The Acting Director noted that the Veteran completed high school and one year of college.  March 2009, December 2012, and March 2013 examinations indicated that the Veteran was capable of performing sedentary employment, such as answering telephones, typing, computer work, filing, and greeting customers.  The Acting Director noted that the Veteran currently performed these tasks at the VA domiciliary.  The Acting Director concluded that the record did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

Turning to a review of this evidence, the Board finds that the weight of the evidence shows that while the Veteran's disabilities may preclude him from securing or following a substantially gainful physical occupation, it does not support a finding that the Veteran's disabilities preclude him from securing or following a substantially gainful sedentary occupation.  While the Veteran's available work history suggests that he has held positions that are arguably more physical than sedentary in nature, the Board cannot find that such history indicates that the Veteran cannot secure or follow a substantially gainful sedentary occupation.  Indeed, both the Veteran's education level, which includes some college, and his demonstrated ability to perform administrative work at a VA domiciliary facility support a finding that the Veteran is not precluded from securing or following a substantially gainful sedentary occupation.  Furthermore, in making this decision, the Board must note that there are no opinions of record indicating that the Veteran is entirely unemployable as a result of his service-connected disabilities, and, indeed, the Acting Director arrived at the opposite conclusion.  In summary, the Board finds that the weight of the evidence is against the Veteran's claim that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 30 percent combined disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU on an extraschedular basis is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


